COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                               §
                                                              No. 08-16-00306-CV
                                               §
 In the Matter of: J. C. C., a Juvenile,                        Appeal from the
                                               §
                        Appellant.                              65th District Court
                                               §
                                                            of El Paso County, Texas
                                               §
                                                                 (TC# 1300999)
                                               §

                                     CORRECTED O R D E R

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until May 26, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE

APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Gandara, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before May 26, 2017.

       IT IS SO ORDERED this 27th day of April, 2017.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.